DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Applicant’s arguments, see Response After Final filed 05/17/2021 and attached interview summary, with respect to Claim 1 have been fully considered and are persuasive.  The rejection of Claims 1-8 and 15-18 has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of BERCKMANS, III et al. (US 2011/0269104 A1).
  Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 line 6, “on basis” should be “on the basis”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BERCKMANS, III et al. (US 2011/0269104 A1).
Regarding Claim 1, Berckmans discloses a method of customizing and manufacturing customized tooling/instrumentation (Figs 7-8, the tooling/instrumentation included in custom guide (110) and kit (150)) for preparing an osteotomy ([0021], Fig. 9) for receiving a dental implant ([0022], Fig. 10), the method comprising the steps of: 
receiving scan data modeling a planned position of the osteotomy and surrounding jaw bone area ([0010] lines 3-8; Fig. 11); 
generating on the basis of the scan data a virtual implant model (Fig. 6 (70, 70a-70f), [0037]) of the dental implant (Fig. 10, (170)); 
generating a virtual tooling model (Fig. 3, (30); [0030]) of the customized tooling ([0030] last 9 lines defines customized tooling/instrumentation (cited above), [0032] defines instrumentation: “can mean a single component (e.g. drill bit) or multiple components that are coupled together (e.g., driver plus drill bit, or implant, implant mount and surgical hand piece”) on [the] basis of the virtual implant model (Fig. 6, (70), [0037]); 
computer aided manufacturing of the customized tooling/instrumentation on the basis of the virtual tooling model ([0038] lines 1-3).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 4-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over BERCKMANS as applied to claims 1 and 3 above, and further in view of VAN DER ZEL (US 2009/0042167 A1).
Regarding Claim 2, Berckmans discloses the device as set forth in claim 1 above. Berckmans further discloses the dimensions of the dental implant are determined by a computer aided manufacturing process on the basis of said virtual implant model ([0037]: “The size and locations of the virtual implants 70 are determined in accordance with the surgical plan, as dictated by the first scan 10 of the patient's lower jaw” [0049] and Fig. 11: CAM manufacturing processes used).
Berckmans fails to teach the dental implant is made by a CAM process based on a virtual implant model.
However, Van Der Zel teaches the method of manufacturing the dental implant ([0023]), wherein the dental implant is made by a computer aided manufacturing process ([0052], [0082]-[0083]) on the basis of a virtual implant model ([0064], [0082]-[0083])) for the purpose of allowing the oral surgeon to select the optimum positioning for the dental implant using the three-dimensional computer graphics model of the implant, jawbone, and the positions of the opposing teeth ([0065]).
Therefore, it would have been obvious to modify Berckmans, by manufacturing the dental implant by CAM process based on the virtual implant model, as taught by Van Der Zel, for the purpose of allowing the oral surgeon to select the optimum positioning for the dental implant using the three-dimensional computer graphics model of the implant, jawbone, and the positions of the opposing teeth.

Berckmans fails to teach the specific type of rapid prototyping process (i.e. 3D printing, stereolithography, fused deposition modeling, laminated object modeling, selective laser sintering, or computer aided milling).
However, Van Der Zel teaches rapid prototyping techniques ([0137]) known in the art for custom manufacturing patient specific devices wherein a computer graphics model is transmitted to a centralized production facility where a drill guide is manufactured by a stereo lithography manufacturing method (SLA) ([0066], [0137]) directly from digital data, such as digital data representing the shape of the object for the purpose of quickly and efficiently manufacturing a custom dental appliance directly from digital data representing a virtual model of the device through known suitable rapid prototyping processes for solid freeform fabrication of dental devices and applications.
Therefore, it would have been obvious to use stereolithography as the CAD-CAM rapid-prototyping manufacturing process, as taught by Van Der Zel, for the purpose of using a rapid prototyping technique known in the art to quickly and efficiently manufacture a custom dental appliance directly from digital data representing a virtual model of the device custom to the patient’s anatomy.
Regarding Claim 5, Berckmans discloses the toolings are formed of the same material ([0045]: surgical kit (150) including tooling(s) (204, 208, 180, 206) is preferably made of any material that allows it to be sterilized via an autoclave or different material; one of ordinary skill would recognize that the surgical kit would be made of the same metal material as the implant to allow for easy sterilization of all components) or 
Regarding Claim 7, Berckmans further discloses wherein the scan data are obtained by computed tomography (CT) scanning ([0025]-[0027]).
Regarding Claims 8 and 18, Berckmans discloses the CT-scan is combined with additional scan data ([0025]: Multiple scans may be taken from the sides to obtain scan data reflecting the entire condition of the lower jawbone The scans may be achieved by a CT scanner to obtain scan data regarding the details of the bone structure” and combined, [0049]: data from additional CT-scans are combined then merged, via a shape-matching algorithm to develop a unitary virtual model).
Berckmans fails to teach the CT-Scan is combined with additional scans selected from MRI and an intraoral scans.
However, Van Der Zel teaches additional scans including MRI ([0064]) and an intraoral scan ([0140]: “laboratory optical scanning device”) combined/merged with CT-scans ([0138]-[0140]) for the purpose to provide a coincidence of the scan images in such a way that a single composite image of both scan images is produced wherein position and orientation of both scan images are matched and substantially no mismatch between data from one scan image and the other occurs, since the respective scan images are taken by different methods, the data in the composite scan combines 
Therefore, it would have been obvious to combine Berckman’s CT-scans by merging with additional scan types such as MRI and intraoral scans, as taught by Van Der Zel, for the purpose to provide a coincidence of the scan images in such a way that a single composite image of both scan images is produced wherein position and orientation of both scan images are matched and substantially no mismatch between data from one scan image and the other occurs, since the respective scan images are taken by different methods, the data in the composite scan combines image data which can relate to the bone structure as well as to softer tissues like the gum.
Regarding Claims 6 and 16-17, Berckmans further discloses the customized tooling/instrumentation includes ([0030]: customization of the instrumentation/tooling may include “changes to the surgical guide and/or changes to the instrumentation that is to be used for a certain implant”, [0032] defines instrumentation: "instrumentation" can mean a single component (e.g. drill bit) or multiple components that are coupled together (e.g., driver plus drill bit, or implant, implant mount and surgical hand piece)”)  includes one or more drills (Claim 37: tooling/instrumentation includes a plurality of drill bits; Claim 36: customized with the virtual model); wherein the tooling/instrumentation further include osteotomy modeling devices ([0043]: tooling/instrumentation (110) includes osteotomy modeling devices (120, 190, and 165); and wherein the osteotomy modeling devices are selected from one or more of scrapers, cutters, and chisels ([0042]-[0043] and Fig. 8, cutters (106, 165) are coupled together/included in the disclosed instrumentation/tooling (110, 120).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over BERCKMANS, in view of VAN DER ZEL, as applied to claim 5 above, and further in view of SCHMITT (US 2008/0228303 A1).
Regarding Claim 15, Berckmans in view of Van Der Zel discloses the method as described in the rejection of claim 5 above. Berkmans further discloses the toolings/instrumentation formed from various materials using rapid prototyping techniques ([0038]), preferably from any material that allows for sterilization via an autoclave ([0045]), including metal (Claim 35).
Berckmans/Van Der Zel fail to teach the toolings formed of printable titanium or zirconium.
However, Schmitt teaches a method of making dental toolings (drill guides disclosed in paragraph [0052]), the method including rapid prototyping using EBM or Stereolithography ([0046]), wherein the device is made from titanium ([0066] describes the manufacturing technique using metal, while [0042] describes the metal can be titanium).
Therefore, it would have been obvious to modify Berckmans/Van Der Zel, by forming the custom toolings from printable titanium, as taught by Schmitt, for the purpose of using a sterilizable metal material known to be used in creating dental drill guides.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. BENHAMOU (US 2013/0209960 A1), LANG et al. (US 2014/0172111 A1), JAMISON (US 2015/0265373 A1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JACQUELINE T JOHANAS/           Supervisory Patent Examiner, Art Unit 3772